UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 HYE YOUNG KIM,

         Plaintiff,
                                                           Civil Action No. 09-174 (CKK)
 v.

 JANET NAPOLITANO, Secretary, U.S.
 Department of Homeland Security,

 and

 MICHAEL AYTES, Acting Director, U.S.
 Citizenship and Immigration Service,

         Defendants.


                                  MEMORANDUM OPINION
                                     (September 3, 2009)

       On August 13, 2009, Defendants Janet Napolitano, Secretary of the Department of

Homeland Security, and Michael Aytes, Acting Director of the Citizenship and Immigration

Service, filed a [10] Motion for Summary Judgment in this FOIA action. Plaintiff’s response

was due no later than August 31, 2009, but Plaintiff failed to file any such response by that date

or anytime thereafter. Accordingly, on September 2, 2009, the Court issued a minute order

advising Plaintiff that if she did not file a response to Defendants’ motion, on or before

September 4, 2009, the Court would treat Defendants’ motion for summary judgment as

conceded. See 9/2/09 Min. Order. On September 3, 2009, Plaintiff filed a response to the

Court’s Order, advising the Court that “Plaintiff did not file her opposition to the motion by

August 31, 2009 because after analyzing the contents of Defendants’ Motion for Summary

Judgment, Plaintiff determined that a response in opposition would not be appropriate.” Pl.’s

Resp. to Order of the Court Issued September 2, 2009, Docket No. [12]. Accordingly, in light of
Plaintiff’s response conceding to Defendants’ [10] Motion for Summary Judgment, the Court

shall GRANT the Defendants’ motion as conceded. An appropriate Order accompanies this

Memorandum Opinion.

Dated: September 3, 2009                           /s/
                                                  COLLEEN KOLLAR-KOTELLY
                                                  United States District Judge




                                             2